Warrant Number 2006-______




NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND THIS WARRANT CANNOT BE
EXERCISED, SOLD OR TRANSFERRED, AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT CANNOT BE SOLD OR TRANSFERRED, UNLESS AND UNTIL THEY
ARE SO REGISTERED OR UNLESS AN EXEMPTION IS THEN AVAILABLE.




Warrant to Subscribe for __________ Shares of Common Stock




THE TUBE MEDIA CORP.


Warrant


To Subscribe for and Purchase
Common Stock of
THE TUBE MEDIA CORP.






THIS CERTIFIES that, for value received, DR ROBERT KAST, or his registered
assigns ("Holder"), is entitled to subscribe for and purchase from THE TUBE
MEDIA CORP., a Delaware corporation ("Company"), at an exercise price per share
of $___ (initially and as adjusted, if at all, pursuant to the terms and
conditions of this Warrant, the "Exercise Price"), ______________ fully paid and
nonassessable shares of Company's common stock, $.0001 par value per share (the
"Common Stock"). This Warrant may be exercised, in whole or in part, by Holder
at any time commencing immediately after delivery of this Warrant to Holder and
prior to and including 5:00 p.m. Eastern time on October __, 2010.


This Warrant is subject to the following provisions, terms and conditions:


1. Exercise; Payment. The rights represented by this Warrant may be exercised by
Holder, in whole or in part, by the surrender of this Warrant at the principal
office of Company properly endorsed and accompanied by payment to Company of the
Exercise Price for that number of shares of Common Stock sought to be purchased
(the "Exercised Shares"), in the manner provided below. Company agrees that (a)
shares purchased upon exercise of this Warrant shall be and are deemed to be
issued to Holder as the record owner of such shares as of the close of business
on the date on which this Warrant shall have been surrendered and payment made
for such shares as provided herein, and (b) certificates for the shares of stock
so purchased shall be delivered to Holder as promptly as reasonably practicable
following any exercise of this Warrant, and unless this Warrant shall have been
exercised in full, or shall have expired, a new Warrant representing the number
of shares with respect to which this Warrant shall not yet have been exercised,
shall also be delivered to Holder.



--------------------------------------------------------------------------------


Holder may pay the Exercise Price for any Exercised shares in one or a
combination by delivering cash, check, money order or wire transfer of funds to
the Company in the amount of the Exercise Price of the Exercised Shares. In the
event there is a trading market for the Company’s common shares, Holder may, at
its option, pay the Exercise Price with registered or unregistered shares of the
Company’s common stock, which shall be valued in each instance at the average of
the closing price for said shares as traded on a recognized public trading
market or quoted on a recognized quotation system for the last 20 days
immediately preceding the date of exercise.


2. Shares to be Fully Paid; Reservation. Company covenants and agrees that all
shares which may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance and payment therefore in accordance with Section 1
above, be fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof; and without limiting the generality
of the foregoing, Company covenants and agrees that it will from time to time
take all such action as may be required to assure that the par value per share
of the Common Stock is at all times equal to or less than the then effective
Exercise Price per share of Common Stock issuable pursuant to this Warrant.
Company further covenants and agrees that when the rights represented by this
Warrant may be exercised, Company will at all times thereafter have authorized,
and reserved for the purpose of issue or transfer upon exercise of the
subscription rights evidenced by this Warrant, a sufficient number of shares of
its Common Stock to provide for the exercise of the rights represented by this
Warrant.


3. Protection Against Dilution.


(a) In the event at any time or from time to time, all holders of Common Stock
(or any other shares of stock or other securities at that time receivable upon
exercise of this Warrant) shall have received, other or additional or less
Common Stock without payment therefore (whether through a dividend in stock or
any class of stock of Company or any other corporation, or through stock split,
spin-off, split-off, reclassification, combination of shares or otherwise) (a
"Distribution"), then, and in each such case, Holder upon the exercise of this
Warrant and payment of the Exercise Price provided above, shall be entitled to
receive, in addition to the shares called for under this Warrant, the shares or
other securities to which Holder would have been entitled in the Distribution if
Holder had exercised this Warrant immediately prior thereto. In case of the
partial exercise of this Warrant under such circumstances, the number of shares
of stock or other securities which would have been receivable upon the full
exercise of this Warrant, and the Exercise Price payable therefore computed as
provided above, shall be proportionately reduced.


(b) In case of any reorganization of Company, or any other corporation the stock
or securities of which are at the time deliverable on the exercise of this
Warrant, or in case Company or such other corporation shall consolidate with or
merge into another corporation, or convey all or substantially all of its assets
to another corporation, or liquidate, Holder, upon the exercise hereof and upon
the payment of the Exercise Price provided above, shall be entitled to receive,
in lieu of the shares called for under this Warrant, the stock or other
securities to which Holder would have been entitled upon the consummation of
such reorganization, consolidation, merger, conveyance, or liquidation if Holder
had purchased the shares called for hereby immediately prior thereto; and in
such case, the provisions of this Warrant shall be applicable to the shares of
stock or other securities thereafter deliverable upon the exercise of this
Warrant. In the case of the partial exercise of this Warrant under such
circumstances, the number of shares of stock or other securities which would
have been receivable upon the full exercise of this Warrant, and the Exercise
Price payable therefore, shall be proportionately reduced.


2

--------------------------------------------------------------------------------


4. No Rights as Shareholder. Until the valid exercise of this Warrant, the
holder hereof shall not be entitled to any voting right or other rights as a
shareholder of Company with respect to this Warrant.


5. Transfer of Warrants. Subject to Section 7 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part, without charge to the
Holder, at the office or agency of Company referred to in Section 1 by the
Holder in person or by duly authorized attorney, upon surrender of this Warrant
properly endorsed. Each taker and holder of this Warrant, by taking or holding
the same, consents and agrees that this Warrant, when endorsed in blank, shall
be deemed negotiable, and that the holder hereof, when this Warrant shall have
been so endorsed, may be treated by Company and all other persons dealing with
this Warrant as the absolute owner hereof for any purpose and as the person
entitled to exercise the rights represented by this Warrant, or to the transfer
hereof on the books of Company, any notice to the contrary notwithstanding; but
until such transfer on such books, Company may treat the registered holder
hereof as the owner for all purposes.


6. Fractional Interests. Company shall not be required to issue fractional
shares of Common Stock upon the exercise of this Warrant. If any fraction of a
share of Common Stock would, except for the provisions of this Section 6, be
issuable upon the exercise of this Warrant (or specified portion thereof),
Company shall pay an amount in cash equal to the Fair Market Value (as defined
below) of such fraction of a Common Share on the business day prior to the date
of such exercise. As used in this Agreement, the "Fair Market Value" of the
Common Stock shall be the closing price of the Common Stock on the date of
determination on the principal stock market or quotation system on which the
Common Stock is then traded; provided, however, if the Common Stock is not, as
of the date of determination of the Fair Market Value, traded on a recognized
public trading market or quoted on a recognized quotation system, then the Fair
Market Value shall be determined by Company on the basis of such valuation as it
considers appropriate.


7. Compliance With Securities Laws. By acquiring this Warrant from Company on
the date hereof, the Holder hereby agrees, acknowledges, covenants, represents
and warrants as follows:


(a) This Warrant and the shares of Common Stock issuable upon exercise hereof
have not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), or qualified or registered under any state securities laws
which may be applicable. Holder understands that this Warrant and such shares of
Common Stock have been and will be issued and sold hereunder in transactions
exempt from the registration or qualification requirements of the Securities Act
and applicable state securities laws and Holder acknowledges that reliance on
and the availability of said exemptions is predicated in part on the accuracy of
Holder's representations and warranties herein.


3

--------------------------------------------------------------------------------


(b) Holder represents and warrants that it is acquiring this Warrant for its own
account, for purposes of investment, and not with a view to, or for sale in
connection with, any distribution thereof within the meaning of the Securities
Act and the rules and regulations promulgated thereunder. Holder represents,
warrants and agrees that it will not sell, exercise, transfer or otherwise
dispose of this Warrant (or any interest therein) or any of the Common Stock
purchasable upon exercise hereof, except pursuant to (i) an effective
registration statement under the Securities Act and applicable state securities
laws or (ii) an opinion of counsel, satisfactory to Company, that an exemption
from registration under the Securities Act and such laws is available. Holder
further acknowledges and agrees that Company is not required, legally or
contractually, so to register or qualify the Warrant or such Common Stock or to
take any action to make such an exemption available. Holder understands that
Company will be relying upon the truth and accuracy of the representations and
warranties contained in this Section 7 in issuing this Warrant and such Common
Stock without first registering the issuance thereof under the Securities Act or
qualifying or registering the issuance thereof under any state securities laws
that may be applicable.


(c) Holder acknowledges that (i) there is not now, and there will not be in the
future, any public market for the Warrant, (ii) although there currently is a
public trading market for the Common Stock, there can be no assurance that any
such market will be sustained, and (iii) there can be no assurance that Holder
will be able to liquidate its investment in Company. Holder represents and
warrants that it is familiar with and understands the terms and conditions of
Rule 144 promulgated under the Securities Act.


(d) Holder represents and warrants to Company that (i) it has such knowledge and
experience in financial and business matters as is necessary to enable it to
evaluate the merits and risks of any investments in Company and is not utilizing
any other person to be a purchaser representative in connection with evaluation
of such merits and risks; and (ii) it has no need for liquidity in an investment
in Company and is able to bear the risk of that investment for an indefinite
period and to afford a complete loss thereof.


(e) Holder represents and warrants that it has had access to, and has been
furnished with, all of the information it has requested from Company and has had
an opportunity to review the books and records of Company and to discuss with
management and members of the board of directors of Company the business and
financial affairs of Company.


(f) Holder agrees that at the time of each exercise of this Warrant, unless the
issuance of shares of Common Stock issuable thereupon is pursuant to an
effective registration statement under the Securities Act, Holder will provide
Company with a letter embodying the representations and warranties set forth in
subsections (b) through (e), in form and substance satisfactory to Company, and
agrees that the certificate(s) representing any shares issued to it upon any
exercise of this Warrant may bear such restrictive legend as Company may deem
necessary to reflect the restricted status of such shares under the Securities
Act unless Company shall have received from Holder an opinion of counsel to
Holder, reasonably satisfactory in form and substance to Company, that such
restrictive legend is not required. If such legend is placed on such
certificate(s), before consenting to the removal of such legend and the transfer
of such shares, unless the request to remove such legend is made in connection
with a sale or transfer of the shares represented by such certificate in a
transaction registered under Section 5 of the Securities Act, Company may insist
upon the delivery to it of an opinion from counsel to Holder, reasonably
satisfactory in form and substance to Company, that the contemplated transfer
does not constitute a violation of the Securities Act.


4

--------------------------------------------------------------------------------


8. Notice. Company covenants and agrees to give notice in writing to Holder at
least 10 days prior to (or, if later, then as soon as reasonably practicable
prior to) any action contemplated which would affect the per share Exercise
Price, or number of shares purchasable upon exercise of this Warrant; provided,
however, any failure of Company to provide such notice shall not affect the
validity of any action by Company. Any notice, request or other communication
provided for under this Warrant shall be given in writing, delivered by hand, by
overnight United States Mail, return receipt requested, postage prepaid, or
through a reputable courier service (such as Federal Express) and shall be
addressed to Company or to the Holder at the address shown below, unless notice
of a change in address is furnished in accordance with this paragraph:


If to Company:


THE TUBE MEDIA CORP.
1451 West Cypress Creek Rd.
Suite 300
Ft. Lauderdale, Florida 33309
 


If to Holder:


Dr. Robert Alan Kast
21875 Cartagena Drive
Boca Raton, FL 33428


9. Descriptive Headings and Governing Law. The descriptive headings of the
several paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant. This Warrant is being delivered and is
intended to be performed in the State of Florida and shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of such state. In the event of controversy arising out of the
interpretation construction, performance or breach of this Agreement, the
parties hereby agree and consent to the jurisdiction and venue of the District
or County Court of Broward County, Florida; or the United States District Court
for the Southern District of Florida, and further agree and consent that
personal service or process in any such action or proceeding outside of the
State of Florida and Broward County shall be tantamount to service in person
within Broward County, Florida and shall confer personal jurisdiction and venue
upon either of said Courts.


5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, THE TUBE MEDIA CORP. has caused this Warrant to be signed by
its duly authorized officer under its corporate seal, this 10th day of October,
2006.
 

 

   
THE TUBE MEDIA CORP.


By: /s/ PATRICK LAPLATNEY
Print Name: PATRICK LAPLATNEY
Title: CHIEF EXECUTIVE OFFICER

 










6

--------------------------------------------------------------------------------


 
ELECTION TO PURCHASE


The undersigned Holder hereby irrevocably elects to exercise the within Warrant
to purchase (___________)* Shares of Common Stock issuable upon exercise thereof
to and requests that certificates for such Shares be issued in his/her/its name
and delivered to him/her/it at the following address:________________
___________________________________________________________
___________________________________________________________.




Date:_________________


____________________________________________________________
Signature(s)**








____________________________


* If the Warrant is to be exercised or transferred in its entirety, insert the
word "All" before "Shares"; otherwise insert the number of shares then
purchasable on the exercise thereof as to which transferred or exercised. If
such Warrants shall not be transferred or exercised to purchase all shares
purchasable upon exercise thereof, that a new Warrant to purchase the balance of
such shares be issued in the name of, and delivered to, the Holder at the
address stated below.


** Signature(s) must conform exactly to the name(s) of the Holder as set forth
on the first page of this Warrant.
 

 
7

--------------------------------------------------------------------------------






ASSIGNMENT




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers the
within Warrant to the extent of (________)* Shares purchasable upon exercise
thereof to ____________________________, whose address
is__________________________________ ______________ and hereby irrevocably
constitute and appoint _________________________ his/her/its Attorney to
transfer said Warrant on the book of the Company, with full power of
substitution.




Date:_______________________




__________________________________________________________
Signature(s)**








__________________________


* If the Warrant is to be exercised or transferred in its entirety, insert the
word "All" before "Shares"; otherwise insert the number of shares then
purchasable on the exercise thereof as to which transferred or exercised. If
such Warrants shall not be transferred or exercised to purchase all shares
purchasable upon exercise thereof, that a new Warrant to purchase the balance of
such shares be issued in the name of, and delivered to, the Holder at the
address stated below.


** Signature(s) must conform exactly to the name(s) of the Holder as set forth
on the first page of this Warrant.






8

--------------------------------------------------------------------------------





